Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An effective filing date of 09/18/2020 is acknowledged.
Claims 1 – 15 and 18 are pending as per preliminary amendment dated 06/14/2021.

Drawings
The drawings are objected to because Fig. 2, it is not clear what reference signs 240, 250, 260, 270, 290, and 293 are referencing to.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claims 1 – 15 and 18 are objected to because of the following informalities:  
Claim 1
Line 1; remove “,” after “server”.
Last line; change “between controllers” to --between the controllers--.
Claim 2
Line 4; insert --the-- after “between”.  
Claim 3
Line 3; remove “,” before “for” for claim clarity.
Claim 6
Line 3; remove “the” before “event.
Line 4; change “handing” to --handling--.
Claims 4, 5, 7, and 8 
These claims are dependent claims of objected claim; therefore, they inherit the same issue.
Claim 9
Line 2; remove “,” after “vehicle”.
Line 7; remove “the” before “compatibility”.
Claim 10

Claim 11
Line 1; remove “,” after “system”.
Line 2; remove “the” before “one or more controllers”.
Line 5; remove “the” before “result” and remove “the” before “update”.
Claim 12
The claim is dependent claim of objected claim 11; therefore, it inherits the same issue.
Claim 13
Line 3; remove “the”.
Line 4; insert --the-- before “controllers”.
Claim 14
Line 1; change all “a” to --the--.
Line 1; insert --the-- before “controllers”.
Line 3; insert --the-- before “compatibility”.
Claim 15
Line 1; change all “a” to --the--.
Line 1; insert --the-- before “controllers”.
Claim 18
The claim is dependent claim of objected claim 14; therefore, it inherits the same issue.
Appropriate correction is required.

Specification
The abstract of the disclosure is objected to because it includes a legal phraseology, i.e., “comprises”.
Correction is required.  See MPEP 608.01(b).

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 9, and 10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 is considered as dependent claim of claim 1.  However, claim 11 refers only portion of claim 1 which it depends upon (see lines 3 – 4 of claim 11).  As a result, it fails to include all the limitations of claim 1.  Hence, claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
Claim 12 is dependent claim of claim 11; it also suffers the same deficiencies of claim 11.  Therefore, it is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 4, 5, 7, and 8 recite an administration module.
Claims 11 and 12 recite a policy verification module.
Claims 4, 5, 7, 8, 11, and 12 have been interpreted under 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:



Claim 18 recites a computer program product comprising instructions, which is interpreted software per se.  Currently presented claim 18 does not include any computer hardware; therefore, the computer program product as recited in claim 18 is considered to include software only.  
Computer software is functional descriptive material; however, function descriptive material is nonstatutory when claimed as descriptive material per se.  When functional descriptive material is recorded on some non-transitory computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.  
Since claim 18 does not recite computer hardware and the software is not recorded on a non-transitory computer-readable medium, the computer program product is interpreted as comprising functional descriptive material per se and non-statutory.  See MPEP § 2106.01.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, and 9 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOELLER et al. (Pub. No. 2016/0371077 A1; hereinafter Moeller; IDS filed on 12/09/2020.)

Claim 1
Moeller teaches a server, comprising: 
an administration module configured to (Moeller; Fig. 1, [0108] …In this embodiment, Policy manager program 103 (administration module) is hosted on one or more servers…; [0111 – 0112] Policy Manager 103 is utilized to create update packages… Policy Manager 103 is utilized to generate control information for the updates including a vehicle, vehicle models, and or groups of vehicles that is to be updated. In addition Policy Manger 103 identifies the corresponding ECUs and ECU flash memory data images to be updated…): 
formulate a policy for governing an update for one or more controllers in a group of controllers in a remote network of a vehicle (Moeller; [0127] Upon logging into Policy Manager 103, a user at terminal 101 is presented with a screen 200 shown in FIG. 2. Each screen 200 for Policy Manager 103 comprises toolbars 201, 203. Figs. 5 – 8, [0135 – 0141] …A group may be created by entering a group name in field 509 and clicking on Create button 519…A search for ECUs (controllers) is initiated by filing in the desired search fields 709 and clicking Create button 719. The search results are displayed in window 711…As the search results are viewed, each result may be selected for inclusion into a group by clicking on select boxes 715 (group of ECUs)…; Fig. 10, [0142 – 0150] …Screen 1000 comprises a plurality of windows or sections (policy) and selecting the number of smaller sections (Stagger Release), selecting the percentage of completion that each stage must reach before the next stage begins (Completion Threshold) (policy), and set the maximum amount of time each stage should require to reach its threshold (policy)… The ECU update image to be included in the update package is entered in window 1041 (update associated with ECUs).
Window 1043 is utilized to add rules (policy) that apply to update installation…By way of non-limiting example, the rules may include ECU identification…), the rule/policy for update is created for ECUs, wherein the rule/policy associates update with ECUs, 
wherein the policy is formulated based on context information comprising at least one of information about: compatibility of the one or more controllers in the group of controllers in the remote network of the vehicle (Moeller; Fig. 10, [0142 – 0150] …Screen 1000 comprises a plurality of windows or sections 1031, 1033, 1035, 1037, 1039, 1041, 1043 that are utilized to create an update package… determining whether the update release should be deployed in smaller sections (policy) and selecting the number of smaller sections (Stagger Release), selecting the percentage of completion that each stage must reach before the next stage begins (Completion Threshold) (policy), and set the maximum amount of time each stage should require to reach its threshold (policy)… The ECU update image to be included in the update package is entered in window 1041 (update associated with ECUs == compatibility between update and ECU).
(policy) that apply to update installation…By way of non-limiting example, the rules may include ECU identification…), .

Claim 2
Moeller teaches 
the compatibility of the one or more controllers defines whether each specific controller is compatible individually with the update (Moeller; Fig. 10, [0142 – 0150] …Screen 1000 comprises a plurality of windows or sections 1031, 1033, 1035, 1037, 1039, 1041, 1043 that are utilized to create an update package… The ECU update image to be included in the update package is entered in window 1041 (update associated with ECUs == compatibility between update and ECU).
Window 1043 is utilized to add rules (policy) that apply to update installation…By way of non-limiting example, the rules may include ECU identification…);


Claim 4
Moeller also teaches installation criteria relating to parameters of the remote network, the installation criteria comprising one or more of: a status of a system associated with the remote network, an available power supply, a mobility of the remote network,(status of system), battery voltage level (available power supply), transmission status (neutral, park) (status of system), engine status (on, off) (status of system)… motion status (vehicle in motion, vehicle stopped) (mobility).)

Claim 7
Moeller also teaches the administration module is configured to prepare the update for the one or more controllers in compliance with the policy (Moeller; Fig. 1, [0111] Policy Manager 103 is utilized to create update packages and to obtain approval of update packages. The approved update packages are provided to a Download Manger 105 that is utilized to download the update packages to individual vehicle TCUs.)

Claim 9
Moeller teaches a system for a remote network in a vehicle (Moeller; [0157] Turning now to FIG. 14 a representation of an electronic system of a vehicle 1401 is shown. Vehicle 1401 comprises a TCU 1403, a plurality of ECUs 1405, 1407, 1409…), comprising 
an agent module configured to implement an update procedure according to a policy governing the update procedure, for one or more controllers included in a group of controllers in the remote network (Moeller; Fig. 14, [0208 – 0218] … The method further comprises utilizing the update manager in each TCU to update the one or more target ECUs in each target vehicle by utilizing the DUP to reflash each flash memory 1405a, 1407a, 1409a of the one or more target ECUs 1405, 1407, 1409.
The embodiment may further comprise: providing the DUP with an update rule set and utilizing the update manager software 121 at each TCU 1403 to update each target ECU 1405, 1407, 1409 flash memory 1405a, 1407a, 1409a by performing the following steps… validating the updated rule set downloaded to each TCU 03; and updating each target ECU 1405, 1407, 1409 in compliance with the rule set…), 
wherein the policy comprises an installation policy that specifies respective update installation instructions relating to the compatibility of the controllers, for each of the one or more controllers in the group of controllers (Moeller; Fig. 14, [0208 – 0218] …The embodiment may further comprise: providing the DUP with an update rule set and utilizing the update manager software 121 at each TCU 1403 to update each target ECU 1405, 1407, 1409 flash memory 1405a, 1407a, 1409a by performing the following steps… validating the updated rule set downloaded to each TCU 03; and updating each target ECU 1405, 1407, 1409 in compliance with the rule set…; Figs. 2 – 10 and associated texts.)

Claim 10
the error handing configuration information including rollback procedures  the ECU should remain in failsafe bootblock, i.e., flashing, mode if valid code is not in flash memory. Still further the bootblock (flashing) mode should support a method of recovering (rollback) from a failed flash attempt (error handling configuration information)…)

Claim 11
Moeller teaches a system (Moeller; [0157] Turning now to FIG. 14 a representation of an electronic system of a vehicle 1401 is shown. Vehicle 1401 comprises a TCU 1403, a plurality of ECUs 1405, 1407, 1409…), comprising 
a policy verification module configured to (Moeller; Fig. 14, [0208 – 0218] … The method further comprises utilizing the update manager (verification module) in each TCU to update the one or more target ECUs in each target vehicle by utilizing the DUP to reflash each flash memory 1405a, 1407a, 1409a of the one or more target ECUs 1405, 1407, 1409…): 
verify, for the one or more controllers, compatibility of the policy originating from the administration module according to claim 1 (Moeller; Fig. 14, [0208 – 0218] …The embodiment may further comprise: providing the DUP with an update rule set and utilizing the update manager software 121 at each TCU 1403 to update each target ECU 1405, 1407, 1409 flash memory 1405a, 1407a, 1409a by performing the following steps… validating the updated rule set downloaded to each ; and 
determine, according to the result of verification, parts of the update to be used in an update procedure (Moeller; Fig. 14, [0208 – 0218] …The embodiment may further comprise: providing the DUP with an update rule set and utilizing the update manager software 121 at each TCU 1403 to update each target ECU 1405, 1407, 1409 flash memory 1405a, 1407a, 1409a by performing the following steps… validating the updated rule set downloaded to each TCU 03; and updating each target ECU 1405, 1407, 1409 in compliance with the rule set…)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 6, 13 – 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Malaspina et al. (Pub. No. US 2018/0357058 A1; hereinafter Malaspina.)

Claim 3
the policy comprises an installation policy that specifies update installation instructions relating to the compatibility of and/or between the controllers, for the one or more controllers in each group of controllers included in the remote network.
However, Malaspina teaches the policy comprises an installation policy that specifies update installation instructions relating to the compatibility of and/or between the controllers, for the one or more controllers in each group of controllers included in the remote network (Malaspina; Fig. 1, [0044 – 0048] …Update server 120 includes context information for each of the industrial components within the industrial automation environment. The customer is able to create templates for storage on update server 120 that assist update server 120 in determining which versions of firmware updates need to be applied to each industrial component… For example, the customer may create a template instructing update server 120 that PLC 151 must be updated sometime prior to PLC 141 (policy). Update server 120 stores this template, and uses it in all future updates to ensure that this update order requirement (policy) is met … Further examples include, templates specifying a specific version of firmware to update to one or more PLCs (policy), templates specifying that one or more PLCs always receives a firmware update two revisions earlier than the latest update  (policy) (i.e., a firmware version offset), templates specifying that a PLC receives a firmware update one revision earlier than the firmware update that a different PLC receives (policy)… By processing all of this information, update server 120 is able to create a firmware update schedule for each industrial component specifying the version of firmware to be sent to each controller, and the order (policy) in which the firmware is  However, in very complex systems, for a variety of reasons, it may be desired to have some controllers running previous versions of firmware other than the latest version (policy). For example, interoperability issues may unexpectedly arise when the firmware for some controllers includes commands that other controllers do not yet recognize (controller compatibility). Further, in some embodiments, firmware updates may need to be applied to various controllers in a specific order (policy) to prevent conflicts (controller compatibility) as the controllers are updated.) Created template has rules/policy which instructs how to update controllers to avoid interoperability issues and conflict (compatibility) between controllers. 
Moeller and Malaspina are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Malaspina teachings into Moeller invention to include rules/policies which instructs update version and specific order controllers should be updated to avoid interoperability issues and conflicts between controllers as suggested by Malaspina ([0041 & 0045].)

Claim 5
Malaspina teaches the administration module is further configured to provide error handling information for the update (Malaspina; [0078] The failure icon and the text "Failed" 468 are displayed in the status column when a device doesn't update successfully. The reason for the failure and a recommendation for fixing the issue follow. These strings come from error code lookup aided by the use of a firmware 

Claim 6
Moeller teaches the error handing configuration information comprises rollback procedures the ECU should remain in failsafe bootblock, i.e., flashing, mode if valid code is not in flash memory. Still further the bootblock (flashing) mode should support a method of recovering (rollback) from a failed flash attempt (error handling configuration information)…)
But, Moeller does not explicitly teach the error handling information comprises error handling configuration information in the event of an error occurring during the update of the one or more controllers.
However, Malaspina teaches the error handling information comprises error handling configuration information in the event of an error occurring during the update of the one or more controllers (Malaspina; [0078] The failure icon and the text "Failed" 468 (error handling configuration information) are displayed in the status column when a device doesn't update successfully. The reason for the failure and a recommendation (error handling configuration information) for fixing the issue follow. These strings come from error code lookup aided by the use of a firmware kit file 
Moeller and Malaspina are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Malaspina teachings into Moeller invention to include error code, reason, and fixing recommendation for error as suggested by Malaspina ([0078].)

Claim 13
Moeller teaches a method for updating controllers in a network of a vehicle (Moeller; [0009] An embodiment of a method for wireless remote updating of vehicle software of one or more target electronic control units (ECUs) in a target vehicle group…), the method comprising: 
formulating a policy comprising update installation parameters [in the network (Moeller; Fig. 2, [0127] …Each screen 200 for Policy Manager 103 comprises toolbars 201, 203. Figs. 5 – 8, [0135 – 0141] …A group may be created by entering a group name in field 509 and clicking on Create button 519…A search for ECUs (controllers) is initiated by filing in the desired search fields 709 and clicking Create button 719. The search results are displayed in window 711…As the search results are viewed, each result may be selected for inclusion into a group by clicking on select boxes 715 (group of ECUs)…; Fig. 10, [0142 – 0150] …Screen 1000 comprises a plurality of windows or sections 1031, 1033, 1035, 1037, 1039, 1041, 1043 that are utilized to create an update package…determining (policy) and selecting the number of smaller sections (Stagger Release), selecting the percentage of completion that each stage must reach before the next stage begins (Completion Threshold) (policy), and set the maximum amount of time each stage should require to reach its threshold (policy)… The ECU update image to be included in the update package is entered in window 1041 (update associated with ECUs).
Window 1043 is utilized to add rules (policy) that apply to update installation…By way of non-limiting example, the rules may include ECU identification…; Fig. 10, [0149] Window 1043 is utilized to add rules that apply to update installation…By way of non-limiting example, the rules may include ECU identification (parameter), ignition status (ignition on, ignition in accessory position, ignition key in, ignition key out) (parameter), battery voltage level (parameter)…); 
sending the policy and a corresponding update for the controllers in the network (Moeller; [0121] The update package downloaded to each vehicle 115 TCU 119 includes an Update Manager 121 that TCU 119 executes to validate an update flash memory image, validate an update rule set, monitor each ECU 123 being updated, initiate each update, and report update status to Download Manager 105), the corresponding update is formulated to be compatible with the controllers according to the update installation parameters (Moeller; [0135 – 0141] …A group may be created by entering a group name in field 509 and clicking on Create button 519…A search for ECUs (controllers) is initiated by filing in the desired search fields 709 and clicking Create button 719. The search results are displayed in window 711…As the search results are viewed, each result may be selected for inclusion into a (group of ECUs)…; Fig. 10, [0142 – 0150] …Screen 1000 comprises a plurality of windows or sections 1031, 1033, 1035, 1037, 1039, 1041, 1043 that are utilized to create an update package…determining whether the update release should be deployed in smaller sections (policy) and selecting the number of smaller sections (Stagger Release), selecting the percentage of completion that each stage must reach before the next stage begins (Completion Threshold) (policy), and set the maximum amount of time each stage should require to reach its threshold (policy)… The ECU update image to be included in the update package is entered in window 1041 (update associated with ECUs)…), the rule/policy for update is created for ECUs, wherein the rule/policy associates (compatible) update with ECUs.
But, Moeller does not explicitly teach formulating a policy comprising update installation parameters relating to the compatibility between controllers.
However, Malaspina formulating a policy comprising update installation parameters relating to the compatibility between controllers (Malaspina; Fig. 1, [0044 – 0048] …Update server 120 includes context information for each of the industrial components within the industrial automation environment. The customer is able to create templates for storage on update server 120 that assist update server 120 in determining which versions of firmware updates need to be applied to each industrial component… For example, the customer may create a template instructing update server 120 that PLC 151 must be updated sometime prior to PLC 141 (policy). Update server 120 stores this template, and uses it in all future updates to ensure that this update order requirement (policy) is met … Further examples include, templates specifying a specific version of firmware to update to one or more PLCs (policy), (policy) (i.e., a firmware version offset), templates specifying that a PLC receives a firmware update one revision earlier than the firmware update that a different PLC receives (policy)… By processing all of this information, update server 120 is able to create a firmware update schedule (policy) for each industrial component specifying the version of firmware to be sent to each controller, and the order (policy) in which the firmware is to be installed on each controller…; [0041] … However, in very complex systems, for a variety of reasons, it may be desired to have some controllers running previous versions of firmware other than the latest version (policy). For example, interoperability issues may unexpectedly arise when the firmware for some controllers includes commands that other controllers do not yet recognize (controller compatibility). Further, in some embodiments, firmware updates may need to be applied to various controllers in a specific order (policy) to prevent conflicts (controller compatibility) as the controllers are updated. Figs. 6A – 6C and 7A – 7C and associated texts.) Created template has rules/policy which instructs how to update controllers to avoid interoperability issues and conflict (compatibility) between controllers.
Moeller and Malaspina are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Malaspina teachings into Moeller invention to include rules/policies which instructs update version and specific order controllers should be updated to avoid 

Claim 14
Malaspina teaches before formulating the policy, receiving context information relating to compatibility between the controllers in the network (Malaspina; [0041] …However, in very complex systems, for a variety of reasons, it may be desired to have some controllers running previous versions of firmware other than the latest version. For example, interoperability issues (compatibility between controllers, information) may unexpectedly arise when the firmware for some controllers includes commands that other controllers do not yet recognize. Further, in some embodiments, firmware updates may need to be applied to various controllers in a specific order to prevent conflicts as the controllers are updated (compatibility between controllers, information)…;  [0044 – 0047] …For example, the customer may create a template instructing update server 120 that PLC 151 must be updated sometime prior to PLC 141 (compatibility between controllers, policy). Update server 120 stores this template, and uses it in all future updates to ensure that this update order requirement is met (compatibility between controllers, information)…Further examples include, templates specifying a specific version of firmware to update to one or more PLCs, templates specifying that one or more PLCs always receives a firmware update two revisions earlier than the latest update (i.e., a firmware version offset), templates specifying that a PLC receives a firmware update one revision earlier than the firmware update that a different PLC receives (compatibility between controllers, information)…

By processing all of this information (context data), update server 120 is able to create a firmware update schedule (policy) for each industrial component specifying the version of firmware to be sent to each controller, and the order (policy) in which the firmware is to be installed on each controller…) update server 120 uses templates and information to create schedule (policy) to update controllers.
Motivation for incorporating Malaspina into Moeller is the same as motivation in claim 13.

Claim 15
Moeller teaches implementing the update according to the update installation parameters in the policy, by an update agent in the vehicle which is responsible for update of a plurality of controllers (Moeller; Fig. 14, [0208 – 0218] …The embodiment may further comprise: providing the DUP with an update rule set and utilizing the update manager software 121 at each TCU 1403 to update each target ECU 1405, 1407, 1409 flash memory 1405a, 1407a, 1409a by performing the following steps… validating the updated rule set downloaded to each TCU 03; and updating each target ECU 1405, 1407, 1409 in compliance with the rule set…; Figs. 2 – 10 and associated texts.)

Claim 18
Moeller teaches a computer program product, comprising instructions for execution by a respective processor, that cause the respective processor to implement the method according to claim 14 (Moeller; Fig. 1, [0108] A manufacturer representative utilizing a terminal 101 accesses a Policy Manager computer program 103…; [0111] Policy Manager 103 is utilized to create update packages and to obtain approval of update packages…) terminal 101 has hard drive which stores policy manager 103 (instructions.) 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moeller, as applied to claim 1 above, and further in view of SINHA et al. (Pub. No. US 2015/0350101 A1; hereinafter Sinha.)

Claim 8
Moeller teaches the server is configured to send the policy and the update for the one or more controllersan agent module together in a package (Moeller; [0121] The update package downloaded to each vehicle 115 TCU 119 includes an Update Manager 121 that TCU 119 executes to validate an update flash memory image, validate an update rule set, monitor each ECU 123 being updated, initiate each update, and report update status to Download Manager 105.)
But, Moeller does not explicitly teach the server is configured to send the policy and the update for the one or more controllers to an agent module together in a package.
the server is configured to send the policy and the update for the one or more controllers to an agent module together in a package (Sinha; Fig. 2A, [0041] …As shown in FIG. 2A, the provisioning of each virtual machine comprises the execution of tasks from task list 205…A second task included in task list 205 transmits and installs a deployment agent software module (agent) on each of the virtual machines. As mentioned above, in embodiments, the deployment agent issues requests for software packages, receives the software packages, and invokes the installation program (or script) of each package…; [0034 – 0035, 0044, 0071, 0074, 0077].)
Moeller and Sinha are in the same analogous art as they are in the same field of endeavor, install/update file/software.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sinha teachings into Moeller/Malaspina invention to Moeller to install a agent which would request and install a required package during application deployment as suggested by Sinha ([0034 – 0035].)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moeller, as applied to claim 11 above, and further in view of Persson et al. (Pub. No. US 2006/0048141 A1; hereinafter Persson.)

Claim 12
the policy verification module is configured to obtain context information and provide the context information to the administration module.
However, Persson teaches the policy verification module is configured to obtain context information and provide the context information to the administration module (Persson; Fig. 1, [0029 – 0030] … After the link 14 is established, there is an exchange of information indicating the SW to be virally distributed to the UserB device, and then the UserA device—and more particularly, typically the viral distribution SW 11c according to the invention and hosted by the UserA device (administration module)—obtains from the UserB device (policy verification module) what is here called compatibility information (context information), i.e. information about the UserB device needed to determine a version of the SW compatible with the UserB device--information such as the mobile device model, the operating system (OS) 12a it uses, the platform it uses (i.e. the hardware), and possibly other technical specifications needed to identify a compatible SW version for the UserB device…)
Moeller and Persson are in the same analogous art as they are in the same field of endeavor, managing devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Persson teachings into Moeller invention to allow one device to send its compatibility information to another device per request as suggested by Persson ([0029 – 0030].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192